DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 6, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 25 states that “the serrated-edged blocks of the outer crown block rows do not overlap with each other in the tire circumferential direction”, but this is incorrect, because the blocks in each crown block row do overlap blocks within the same crown block row. For purposes of this Office action, this limitation is taken to mean that the blocks in each outer crown block row do not overlap with blocks in each other outer crown block row in the circumferential direction.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20, line 4 states “the plurality of crown block rows” which is plural and not in agreement with line 3 “a crown block row” and line 7 “the crown block row” which are singular. For purposes of this Office action, “the plurality of crown block rows” is taken to be “the crown block row”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over King (GB 460338) in view of Matsumoto (US Pub. No. 2010/0018619).
Regarding claim 1, King teaches a tire comprising a plurality of blocks 1 demarcated by a tread groove 2 in a tread surface, wherein the plurality of blocks includes serrated-edged blocks adjacent to each other via the tread groove, the serrated-edged blocks each include inclined block wall surfaces inclined relative to a tire circumferential direction and a tire axial direction (page 3, line 100 – page 4, line 5; figure 7), at least one of the inclined block wall surfaces has a saw blade-shaped serrated edge portion where the angles are not particularly limited (page 4, lines 16-19; figure 2), and the serrated edge portion of one of the serrated-edged blocks adjacent to each other via the tread groove is provided so as to be opposed to the serrated edge portion of the other of the serrated-edged blocks (figure 7). King does not specifically disclose that the first surface elements are extending at an angle of 2 degrees or less relative to the tire circumferential direction, and the second surface elements are extending at an angle of 15 degrees or less relative to the tire axial direction. Matsumoto teaches along a circumferential groove using saw blade-shaped serrations where one angle is about zero degrees to the axial direction and the other angle is slightly inclined with respect to the circumferential direction (paragraph [0036]; figure 1). For such a serration that would be configured in an axial groove, one angle is about zero degrees to the circumferential direction and the other angle is slightly inclined with respect to the axial direction, suggesting values within the claimed ranges. It would have been obvious to one of ordinary skill in the art to use angles taught by Matsumoto in the tire of King because both King (page 4, lines 16-19) and Matsumoto (paragraph [0036]) teach that the angles are not particularly limited, therefore one of ordinary skill in the art would expect such angles to result in serrations having appropriate edge effect.
Regarding claim 2, King teaches that the serrated edge portions of adjacent blocks are parallel to each other (figure 7).
Regarding claims 3 and 7, King teaches that the pitch of the serrations in less than or equal to 16 mm (page 1, lines 66-69) and the groove width may be on the order of 10 mm or less (page 4, lines 42-45), resulting in a pitch/groove width relationship of 160% or less, overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 4, King teaches that the groove width may be on the order of 10 mm or less (page 4, lines 42-45).
Regarding claims 5 and 8-10, King teaches that the amplitude of the of the serrations does not exceed 8 mm (page 1, lines 69-70) and the groove width may be on the order of 10 mm or less (page 4, lines 42-45) thus teaching for a 10 mm groove, groove serrations of 8 mm would each be 40 mm and thus 40% of the groove area 8 x 10 x 0.5 (because the serration is a triangle), for a total of 80% for both sides, and no minimum is disclosed, therefore King teaches or suggests a range of 80% or less of the serration area to groove area, overlapping the claimed range.
Regarding claim 6, King teaches that the plurality of blocks includes crown and shoulder blocks, and the crown blocks are formed as serrated-edged blocks (page 2, lines 99-103; figure 7).
Claims 1 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama (US Pub. No. 2016/0193881) in view of King (GB 460338) and Matsumoto (US Pub. No. 2010/0018619).
Regarding claim 1, Nakayama teaches a tire comprising a plurality of blocks 15 demarcated by a tread groove 8 in a tread surface (paragraph [0036]; figures 1-2). Nakayama does not specifically disclose serrations. King teaches a plurality of blocks including serrated-edged blocks adjacent to each other via the tread groove, the serrated-edged blocks each include inclined block wall surfaces inclined relative to a tire circumferential direction and a tire axial direction (page 3, line 100 – page 4, line 5; figure 7), at least one of the inclined block wall surfaces has a saw blade-shaped serrated edge portion where the angles are not particularly limited (page 4, lines 16-19; figure 2), and the serrated edge portion of one of the serrated-edged blocks adjacent to each other via the tread groove is provided so as to be opposed to the serrated edge portion of the other of the serrated-edged blocks (figure 7). It would have been obvious to one of ordinary skill in the art to use serrations as taught by King in the tire of Nakayama in order to improve the road holding qualities of the tire (see King at page 2, line 109 – page 3, line 2). Nakayama and King do not specifically disclose that the first surface elements are extending at an angle of 2 degrees or less relative to the tire circumferential direction, and the second surface elements are extending at an angle of 15 degrees or less relative to the tire axial direction. Matsumoto teaches along a circumferential groove using saw blade-shaped serrations where one angle is about zero degrees to the axial direction and the other angle is slightly inclined with respect to the circumferential direction (paragraph [0036]; figure 1). For such a serration that would be configured in an axial groove, one angle is about zero degrees to the circumferential direction and the other angle is slightly inclined with respect to the axial direction, suggesting values within the claimed ranges. It would have been obvious to one of ordinary skill in the art to use angles taught by Matsumoto in the tire of Nakayama (combined) because both King (page 4, lines 16-19) and Matsumoto (paragraph [0036]) teach that the angles are not particularly limited, therefore one of ordinary skill in the art would expect such angles to result in serrations having appropriate edge effect.
Regarding claim 11, Nakayama teaches that the blocks are in the form of irregular polygons (figures 1-2).
Regarding claim 12, Nakayama teaches that the central blocks 16 are in the form of an inverted Z shape (paragraph [0038]; figures 1-2 and 4).
Regarding claim 13, Nakayama teaches providing three crown block rows, each of them being in the form of an irregular polygon (figures 1-2), and it would have been obvious to use serrated edges on all of the crown block rows in order to improve the road holding qualities of the tire (see King at page 2, line 109 – page 3, line 2).
Regarding claim 14, Nakayama teaches a pair of outer crown block rows and respective pairs of blocks are mirror images of each other relative to a tire equator in a direction angled from the axial direction (figures 1-2).
Regarding claim 15, Nakayama teaches that the blocks of the outer block crown rows overlap the blocks of the center block crown row in the circumferential direction, and that the blocks of the outer block crown rows do not overlap the blocks of the other outer block crown row in the circumferential direction (figures 1-2).
Regarding claim 16, Nakayama does not specifically disclose using both serrated and non-serrated edge portions on the blocks. King teaches using both serrated and non-serrated edge portions on the blocks (page 1, lines 43-50), and Matsumoto teaches using both a serrated edge and non-serrated edge on a land portion (paragraph [0006]; figure 1). It would have been obvious to one of ordinary skill in the art to use both a serrated edge portion and a non-serrated edge portion as taught by King or Matsumoto in the tire of Nakayama (combined) in order to achieve excellent snow handling performance and dry handling performance (see Matsumoto at paragraph [0008]).
Regarding clam 17, Nakayama teaches that a first portion 11 of the tread groove is wider than a second portion 10 of the tread groove (paragraphs [0032]-[0035]; figures 1-3).
Regarding claim 18, Nakayama does not specifically disclose using different serrated edge lengths. King teaches that the blocks of the tire may be modified by serrations, by corrugations, by square castellations, or by a mixture of these or other forms (page 4, lines 56-60) as well as teaching that the pitch of the serrations in less than or equal to 16 mm and the amplitude is less than or equal to 8 mm (page 1, lines 66-70), these teachings together suggesting that the configuration of the serrations is not critical and that different serration lengths can be used in different blocks. It would have been obvious to one of ordinary skill in the art to use different lengths of the first and second lengths of different serrated-edged blocks as being suggested by King in the tire of Nakayama (combined) because King suggests that the shape of the serrations or other edge increasing configurations is not critical (see King at page 4, lines 56-60 and page 1, lines 66-70).
Regarding claim 19, Nakayama teaches that the blocks have generally linear edges (figures 1-2), but does not specifically disclose using different serrated edge lengths. King teaches that the blocks of the tire may be modified by serrations, by corrugations, by square castellations, or by a mixture of these or other forms (page 4, lines 56-60) as well as teaching that the pitch of the serrations in less than or equal to 16 mm and the amplitude is less than or equal to 8 mm (page 1, lines 66-70), these teachings together suggesting that the configuration of the serrations is not critical and that different serration lengths can be used in different blocks. It would have been obvious to one of ordinary skill in the art to use different lengths of the first and second lengths of different serrated-edged blocks as being suggested by King in the tire of Nakayama (combined) because King suggests that the shape of the serrations or other edge increasing configurations is not critical (see King at page 4, lines 56-60 and page 1, lines 66-70).
Regarding claim 20, Nakayama teaches that the plurality of blocks includes shoulder blocks and a shoulder main groove 3 is immediately adjacent to the shoulder block row and a crown block row (paragraph [0061]; figures 1 and 5), and as was set out in the configuration above, Nakayama (combined) has the crown blocks as serrated-edged blocks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kageyama teaches a block pattern that is similar to that of the instant invention (see figure 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 15, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
July 16, 2022